          Case 6:17-cv-06270-FPG-MJP Document 89 Filed 11/12/19 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOHN FRISBIE, et al., On Behalf of Themselves and
All Other Persons Similarly Situated,
                                         Plaintiff,
                                                                                     Case # 17-cv-6270-FPG-JWF
v.
                                                                                     DECISION AND ORDER
FEAST AMERICAN DINERS, LLC, et al.,
                                                        Defendants.


                                                INTRODUCTION

           Plaintiff John Frisbie, on behalf of himself and all others similarly situated, 1 commenced

this putative class and collective action to recover allegedly unpaid overtime wages under the Fair

Labor Standards Act (“FLSA”) and New York Labor Law, Article 19, § 650, et seq. (“NYLL”).

See ECF No. 1. Plaintiffs allege that they are or were Assistant Restaurant Managers (“RMs”) at

Denny’s restaurants in New York and Arizona that were operated by Defendants Feast American

Diners, LLC (“Feast”) and Top Line Restaurants, Inc. 2 (collectively, “Defendants”). According

to Plaintiffs, Defendants misclassified RMs as exempt from overtime pay even though their

primary duties were not managerial in nature and they overwhelmingly performed non-exempt

tasks. Plaintiffs assert that they worked in excess of 40 hours per week and, as a result of their

alleged misclassification, are entitled to overtime wages.

           After engaging in mediation, Plaintiffs and Feast (the “Parties”) reached a settlement

agreement. They now move for preliminary approval of that settlement agreement. ECF No. 64.

For the reasons that follow, the Parties’ self-styled “Joint Motion for Settlement and Preliminary



1
  Since the filing of the complaint, multiple putative class members have consented to becoming plaintiffs in this
action. ECF Nos. 72, 73, 81-87. Therefore, the Court will refer to the named plaintiffs collectively as “Plaintiffs.”
2
    This motion does not affect Plaintiffs’ claims against Defendant Top Line Restaurants, Inc.

                                                                1
       Case 6:17-cv-06270-FPG-MJP Document 89 Filed 11/12/19 Page 2 of 4




Approval and Notice of Settlement” is DENIED WITHOUT PREJUDICE.

                                            DISCUSSION

        “Preliminary approval of a settlement agreement requires only an ‘initial evaluation’ of the

fairness of the proposed settlement on the basis of written submissions and an informal

presentation by the settling parties.” Lizondro-Garcia v. Kefi LLC, 300 F.R.D. 169, 179–80

(S.D.N.Y. 2014). “Preliminary approval of a class action settlement, in contrast to final approval,

is at most a determination that there is what might be termed ‘probable cause’ to submit the

proposal to class members and hold a full-scale hearing as to its fairness.” Davis v. J.P. Morgan

Chase & Co., 775 F. Supp. 2d 601, 607–08 (W.D.N.Y. 2011) (quoting other sources). A proposed

settlement should therefore be approved if it “appears to be the product of serious, informed, non-

collusive negotiations, has no obvious deficiencies, does not improperly grant preferential

treatment to class representatives or segments of the class and falls within the range of possible

approval.” Id. (quoting another source).

        The Parties’ “motion” does not meet this low standard and it suffers from several

significant defects. First, it does not even attempt to comply with Local Rule of Civil Procedure

7 and is therefore not a proper motion. Local Rule 7 requires that parties file a notice of motion

and memoranda of law. The Parties supply neither. Instead, they submitted a “joint letter,” which

fails to clearly articulate what relief they seek. That joint letter asks the Court to “grant this Motion

by entering the proposed approval order” but the Parties do not attach any such proposed order.

See ECF No. 64.

        Second, the “motion” is silent as to whether it seeks conditional class certification under

Federal Rule of Civil Procedure (“Rule”) 23 or collective action certification under the FLSA.

This is odd because typically parties seeking preliminary approval of a settlement agreement also



                                                       2
       Case 6:17-cv-06270-FPG-MJP Document 89 Filed 11/12/19 Page 3 of 4




seek conditional certification of the class that will benefit from the settlement agreement. See 4

Newberg on Class Actions § 13:10 (5th ed.) (“First, the parties present a proposed settlement to

the court for so-called ‘preliminary approval.’ If a class has not yet been certified, typically the

parties will simultaneously ask the court to ‘conditionally’ certify a settlement class.”).

       Plaintiffs’ complaint references class action certification under Rule 23 and collective

action certification under the FLSA and the settlement agreement contemplates that funds will be

distributed to “settlement collective action members.” ECF No. 64 at 3. Yet the Parties never ask

the Court to conditionally certify any such class for purposes of settlement. Nor do they ever

define precisely who is in the putative class or collective. The Parties also fail to set forth any

argument as to how the putative class here meets the standards for conditional certification under

Rule 23 or the FLSA.

       Third, based on the information before it, the Court is not satisfied by the Parties’ proposal

for releasing claims and providing notice to putative class or collective members. The joint letter

indicates that “there are 65 individuals encompassed by the settlement” and “each of the settlement

collective members will be directly paid their proportionate share.” ECF No. 64 at 3. As a result,

“there are no claim forms necessary and, rather, the settlement check will constitute their consent

to the settlement and effectuate their release of claims.” Id. In essence, the settlement agreement

seems to contemplate that no notice will be sent to putative class members prior to finalization of

the settlement, allowing no putative class members an opportunity to object to the settlement

before it is too late for them to do so. A putative class member’s only recourse to avoid being

bound by the settlement would be to decline to cash the settlement check. Although some district

courts in this circuit have approved such clauses, at least one district court has rejected a similar

proposed structure, finding that “[a] putative collective action member cannot object to the FLSA



                                                      3
      Case 6:17-cv-06270-FPG-MJP Document 89 Filed 11/12/19 Page 4 of 4




settlement—even at the final hearing—because they have not yet opted into the case. They only

opt into the case when they endorse the settlement check, which the employee receives after the

hearing is held.” Douglas v. Allied Universal Sec. Servs., 381 F. Supp. 3d 239, 241 (E.D.N.Y.

2019) (emphasis in original). The Parties’ joint letter does not address any of these concerns.

       Finally, as the Parties seem to acknowledge in their joint letter, Plaintiffs do not supply any

support for their attorneys’ fee request. “While a court can award attorney’s fees based on either

the lodestar calculation—the hourly rate times the number of hours worked—or a percentage of

the settlement award, ‘[c]ounsel must provide a factual basis for a fee award, typically with

contemporaneous time records.’” Douglas v. Allied Universal Sec. Servs., 371 F. Supp. 3d 78, 84–

85 (E.D.N.Y. 2019), reconsideration denied, 381 F. Supp. 3d 239 (E.D.N.Y. 2019) (quoting

Guareno v. Vincent Perito, Inc., No. 14-CV-1635, 2014 WL 4953746, at *2 (S.D.N.Y. Sept. 26,

2014)). That one-third of the common fund is “well-recognized to be the overwhelmingly proper

amount in FLSA class and collective action settlements” (ECF No. 64 at 4), is simply not enough.

The Court has a fiduciary duty to putative class members that it cannot adequately fulfill without

scrutinizing counsel’s time records.

                                         CONCLUSION

       For the foregoing reasons, the Parties’ motion (ECF No. 64) is DENIED WITHOUT

PREJUDICE. Any renewed motion shall include a memorandum of law with supporting authority

addressing the issues the Court identified above.

       IT IS SO ORDERED.

       Dated: November 12, 2019
              Rochester, New York                     ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court



                                                     4
